OPINION — AG — "MAY A FORMER COMMISSIONER OF AN AUTHORITY WITHIN THREE (3) YEARS AFTER HIS TENURE AS A COMMISSIONER BECOME THE EXECUTIVE DIRECTOR OF SAID AUTHORITY OF WHICH HE WAS A COMMISSIONER IF THE SAID EXECUTIVE DIRECTOR HAS NO INTEREST, DIRECT OR INDIRECT, IN ANY PROJECT OR ANY PROPERTY INCLUDED OR PLANNED TO BE INCLUDED IN ANY PROJECT OR IN ANY CONTRACT RELATING TO ANY HOUSING PROJECT?" — AFFIRMATIVE CITE: 63 Ohio St. 1965 Supp., 1059 [63-1059], 63 Ohio St. 1965 Supp., 1058 [63-1058], 63 Ohio St. 1965 Supp., 1051-1082 [63-1051] — [63-1082] (BRIAN UPP)